Citation Nr: 9931225	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 
1998, for an increased rating to 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 10, 
1998, for a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to March 
1968.

In February 1992, he claimed service connection for PTSD and 
the claim was denied by an October 1992 rating decision.  He 
later sought to reopen the claim, but a May 1996 rating 
decision found no new and material evidence on which to do 
so.  He appealed that decision, and the evidence was further 
developed.  A February 1998 rating decision granted service 
connection for PTSD, and assigned a 50 percent evaluation, 
and denied TDIU.  He appealed that decision, and the evidence 
was further developed.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a June 1998 rating decision by 
the White River Junction, Vermont, Regional Office (RO) that 
increased the evaluation for PTSD to 70 percent and granted 
TDIU and assigned an effective date of April 10, 1998, for 
both the increased rating and the TDIU grant.  In a July 1998 
Notice of Disagreement, the veteran disagreed with the 
effective dates assigned.


REMAND

The claims folder was transferred to the Board in September 
1998.  In July 1999, we received from the RO a copy of a 
Report of Contact indicating that the veteran had died.  
Further inquiry revealed that a daughter of the veteran had 
provided the first notice of death, but that the RO had not 
been furnished a death certificate.

While recognizing that a telephone call that results in a 
Report of Contact may constitute a first notice of death and 
serve as the basis for terminating benefits, see VA 
Adjudication Procedure Manual, M21-1, Part II, para 5.02, and 
that, if the veteran had died before the claims file was 
transferred to the Board the appeal would have been closed 
out at the RO, see M21-1, Part IV, para 8.47, and that the 
Veterans Appeals Control and Locator System now shows that 
the veteran died on [redacted] October 1998, the Board is 
loath to dismiss this pending appeal without a death 
certificate.  The death of a veteran is a serious matter 
which can have significant consequences upon the VA claims 
process and, although we appreciate the informal notice 
provided by a family member, the gravity of this situation 
counsels against our dismissal of this appeal without official 
documentation.  It is felt, at this juncture, that the appropriate 
procedure is to remand the claim.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should verify the veteran's death 
and resolve the pending appeal in accord 
with applicable provisions of law and the 
Adjudication Procedure Manual.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


